United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, SAPPINGTON
BRANCH, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0562
Issued: May 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 4, 2016 appellant, through counsel, filed a timely appeal from a
November 24, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).2
Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The record also contains a January 27, 2015 decision reducing appellant’s compensation to zero as his actual
earnings as a modified city carrier, effective October 6, 2014, fairly and reasonably represented his wage-earning
capacity. He has not appealed this decision and thus it is not before the Board at this time. See 20 C.F.R. § 501.2(c)
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has more than three percent permanent impairment of the
right arm, for which he previously received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances outlined in
the Board’s prior decision are incorporated herein by reference. The facts relevant to this appeal
are set forth below.
On November 23, 2009 appellant, then a 45-year-old letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that on that date in the performance of duty he experienced
pain in his right shoulder radiating into his arm. OWCP accepted the claim for right shoulder
strain, an aggravation of acromioclavicular (AC) degenerative hypertrophy with inflammation of
the right shoulder, other disorders of the bursae and tendons of the right shoulder, and a benign
neoplasm of the scapula and long bones of the right upper limb.
Following his injury, appellant performed modified employment until February 2, 2010,
when he underwent a reconstruction of the right acromioclavicular joint.5 On April 20, 2010 he
underwent a release of the right coracoacromial ligament and on August 13, 2010 he underwent a
distal clavicle resection, acromioplasty, and debridement of the rotator cuff and subacromial
space. Appellant returned to limited-duty employment on January 18, 2011. He underwent an
open resection of the superior medial angle of the scapula on August 27, 2013. Appellant
resumed limited-duty employment on October 6, 2014.
On January 14, 2015 appellant filed a claim for a schedule award (Form CA-7). By letter
dated January 23, 2015, OWCP requested that he submit an impairment evaluation from his
attending physician providing the extent of any permanent impairment using the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).6
In a report dated June 15, 2015, Dr. Corey G. Solman, Jr., a Board-certified orthopedic
surgeon, noted that appellant’s condition was not represented in the sixth edition of the A.M.A.,
Guides. He opined that appellant had 20 percent permanent impairment of the right shoulder.
4

Docket No. 12-1920 (issued September 3, 2013).

5

On August 2, 2011 OWCP denied appellant’s claim for leave without pay on May 6, 2011 as the evidence was
not sufficient to show that he was disabled from work on that date. In an August 11, 2011 decision, it denied his
claim for leave without pay for various dates in May and June 2011. On September 30, 2011 OWCP denied
appellant’s request for surgical authorization for a right shoulder arthroscopy. In a decision dated August 21, 2012,
it found that he had not established a recurrence of disability from June 19 to 21, 2010. However, the Board set
aside the August 21, 2012 decision on September 3, 2013 finding that a conflict existed with regard to whether
appellant was disabled from work on June 20 and 21, 2012 due to his work injury. The Board remanded the case for
OWCP to refer appellant for an impartial medical examination. Supra note 4. On October 18, 2013 OWCP paid
appellant compensation for disability from work on June 20 and 21, 2012.
6

A.M.A., Guides (6th ed. 2009).

2

An OWCP medical adviser, on August 7, 2015, found that Dr. Solman’s impairment
rating was insufficient to determine the extent of any permanent impairment and suggested a
second opinion. By letter dated August 19, 2015, OWCP referred appellant to Dr. Richard R.
Katz, a Board-certified physiatrist, for a second opinion evaluation.
Dr. Katz, in a September 8, 2015 impairment evaluation, discussed appellant’s history of
injury and diagnosed a right shoulder strain, an aggravation of degenerative joint disease of the
AC joint, snapping scapular syndrome, and scapulothoracic bursitis. He measured range of
motion (ROM) of the shoulder three times and, using the ROM method and Table 15-34 on page
475 of the A.M.A., Guides, found six percent permanent impairment of the arm due to reduced
shoulder motion.
On September 17, 2015 an OWCP medical adviser found that Dr. Katz failed to measure
ROM three times as required on page 464 of the A.M.A., Guides. Using the diagnosis-based
impairment (DBI) method and the shoulder regional grid set forth on page 403, he identified the
diagnosis as AC degenerative joint disease and, after applying grade modifiers, found that
appellant had three percent permanent impairment of the right arm. The medical adviser opined
that appellant had reached maximum medical improvement on September 8, 2015.
By decision dated November 24, 2015, OWCP granted three percent permanent
impairment of the right arm. The period of the award ran for 9.36 weeks from September 8 to
November 12, 2015.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.7 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.8 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.9
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
7

See 20 C.F.R. §§ 1.1-1.4.

8

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
9

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

3

5 U.S.C.

printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).10 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.11
ANALYSIS
The issue on appeal is whether appellant has more than three percent permanent
impairment of the right upper extremity, for which he previously received a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.12
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.13 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.14
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the November 24, 2015
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
11

Isidoro Rivera, 12 ECAB 348 (1961).

12

T.H., Docket No. 14-0943 (issued November 25, 2016).

13

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

14

Supra note 12.

4

deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 24, 2015 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: May 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

